UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1939



DOMINIQUE SHEPHERD,

                                              Plaintiff - Appellant,

          versus


DONALD L. EVANS, Secretary of Commerce, United
States Department of Commerce,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-03-1273-AW)


Submitted:   January 31, 2006          Decided:     February 15, 2006


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dominique Shepherd, Appellant Pro Se. John Walter Sippel, Jr.,
Ariana Wright Arnold, OFFICE OF THE UNITED STATES ATTORNEY,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Dominique Shepherd appeals the district court’s order

denying relief on her civil action alleging claims of employment

discrimination under Title VII of the Civil Rights Act of 1964.        We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

Shepherd v. Evans, No. CA-03-1273-AW (D. Md. July 18, 2005).           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                 - 2 -